273 S.W.3d 578 (2009)
Darren VAUGHN, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90976.
Missouri Court of Appeals, Eastern District, Division Four.
January 13, 2009.
Darren Vaughn, Jefferson City, pro se.
Jeremiah W. (Jay) Nixon, Attorney General, Anna L. Bunch, Assistant Attorney General, Jefferson City, MO, for respondent.
Before BOOKER T. SHAW, P.J., and KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Darren Vaughn (Movant) appeals from the dismissal of a Rule 29.15 motion for post-conviction relief. Movant challenges his convictions for two counts of first-degree robbery, Section 569.020, RSMo 2000;[1] and two counts of armed criminal action, Section 571.015, for which Movant was sentenced to twenty years' imprisonment. On appeal, Movant argues: (1) the trial court erred in dismissing his Rule 29.15 under the "escape rule"; (2) the trial court "lacked jurisdiction" because the indictment was defective; (3) the state caused the indictment to be defective by the variance between the jury instruction and the indictment, and; (4) the trial court abused its discretion in allowing the state to question Movant on his post-arrest silence. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise noted.